Per Curiam:

The journal entry of the judgment sought to be opened shows the applicants were parties to the suit, were served by publication, and that property claimed by them was affected. The evidence in opposition to the application shows *858the case was dismissed as to other lots, and shows conveyance of other lots, but does not contradict the journal entry. Therefore the action of the district court was against the evidence. Besides this, the applicants should have been allowed to introduce their additional evidence. The cause had not been so irrevocably sealed that the immediate offer of more proof, and quite conclusive proof, of just what the court desired to know, was bad.
The judgment is reversed.